Citation Nr: 0805277	
Decision Date: 02/14/08    Archive Date: 02/20/08

DOCKET NO.  06-09 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

A review of the record reveals that the veteran's claim for 
service connection for PTSD was originally denied by a 
February 2003 rating decision.  The RO reopened the claim by 
the rating decision in June 2005 and denied service 
connection.  Although the RO reopened the claim, the Board 
must still determine whether new and material evidence has 
been submitted prior to adjudicating the claim on the merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see 
also Wakeford v. Brown, 8 Vet. App. 237 (1995).  

The issue of service connection for PTSD on the merits is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied by a February 2003 rating decision.  The veteran did 
not appeal.  

2.  The evidence submitted since February 2003 is new and 
relates to an unestablished fact necessary to substantiate 
the claim for service connection for PTSD.




CONCLUSIONS OF LAW

1.  The February 2003 rating decision that denied entitlement 
to service connection for PTSD is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

2.  Evidence received since the February 2003 rating decision 
that denied entitlement to service connection for PTSD is new 
and material, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim of entitlement to service connection for 
PTSD was denied by a February 2003 rating decision.  The RO 
denied the claim on the grounds that the veteran's claims 
file contained no evidence of any corroborated in-service 
stressors.  The veteran was notified of this decision and of 
his appellate rights by a letter dated February 4, 2004.  He 
did not appeal.  Therefore, the February 2003 rating decision 
is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2007).  The veteran filed a claim to reopen in 
October 2004.   

A previously denied claim may be reopened by the submission 
of new and material evidence.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2007).  Evidence is new if it has 
not been previously submitted to agency decision makers.  38 
C.F.R. § 3.156(a) (2007).  Evidence is material if it, either 
by itself or considered in conjunction with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim.  Id.  New and material evidence 
cannot be cumulative or redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.

Although, for the purpose of reopening a claim the Board is 
prohibited from weighing evidence and must assume evidence is 
credible, in deciding the claim on the merits the Board must 
assess the credibility and probative weight of the evidence. 
See Madden v. Gober, 125 F.3d 1477, 1481 (1997); Gabrielson 
v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 
1 Vet. App. 49, 57 (1990).

At the time of the February 2003 decision, the veteran 
contended that his PTSD was caused by mortar and rocket fire 
attacks on his company, the 15th T.C. Battalion, 1st Cavalry 
Division, while stationed in Vietnam; however, he did not 
indicate a period time in which these purported attacks 
occurred.  See Veteran's PTSD Questionnaire dated October 7, 
2002.  The evidence of record as of the February 2003 
decision included the veteran's DD-214, indicating that his 
specialty was helicopter maintenance/repair; personnel 
records, indicating that he served with the 15th T.C. 
Battalion, 1st Cavalry Division in Vietnam from June 1967 to 
June 1968; service medical records dated from January 1967 to 
January 1969; and VA treatment records dating from February 
2000 to September 2001.  The veteran's VA treatment records 
indicated that in October 2000, he was diagnosed with combat-
related PTSD and began receiving treatment for this 
condition.  

Since February 2003, new evidence has been associated with 
the veteran's claims file, including VA treatment records, 
Vet Center treatment records, a statement from fellow soldier 
S.D.B., private treatment records from Gerald N. Kadis, M.D., 
photographs taken of or by the veteran while he was in 
service, and copies of his Army Commendation Medal and 
Vietnam Combat Service Certificate.  

The veteran's VA treatment records indicate that he has 
continued to receive treatment for his PTSD and has provided 
additional information regarding his in-service stressors.  
According to a March 2003 report, the veteran stated that his 
unit was hit by mortar and rockets, and although he was not 
wounded and did not see anyone else killed, he saw dead men 
in "bits and pieces."  He reported that his worst in-
service experience was seeing the bodies and the wounded, 
specifically, going to the hospital and seeing men with lost 
arms and legs crying.  

The veteran began seeking additional outpatient treatment at 
the Vet Center in September 2004.  During treatment in 
September 2004 and July 2005, he reported that he was 
assigned to the 1st Cavalry in Saigon, Bien Hoa, Ahn Khe, Chu 
Chi, and Hue in the Republic of Vietnam from July 1967 to 
July 1968.  He further reported that his unit was under 
rocket and mortar fire almost daily, that he saw dead and 
wounded American soldiers and Vietnamese people, and that 
several pilots and door gunners that he was close to in his 
unit were wounded or killed.  Additionally, the veteran 
reported that, as part of his duties, he had to remove the 
blood and pieces of flesh of these pilots and gunners from 
the helicopters in preparation for further flights.

The veteran submitted treatment records from Gerald N. Kadis, 
M.D., his primary care physician.  However, as records from 
Dr. Kadis pertain solely to treatment for the veteran's right 
hand, right wrist, and cervical spine, they are not 
considered material to his claim for PTSD.  

The veteran also submitted a statement from a fellow Vietnam 
soldier, S.D.B., who stated that the he was in the same group 
as the veteran for over two years, including time spent in 
Vietnam.  S.D.B. reported that the veteran described the 
buildings and locations in Phu Bai, the events that happened, 
and the actions taken in exactly the way that S.D.B. 
remembered them.  

Additionally, the veteran has submitted copies of photographs 
taken while serving in Vietnam, from Chu Lai and Phu Bai, 
where his unit was allegedly hit by mortar on a daily basis. 

Finally, the veteran has submitted copies of his Army 
Commendation Medal, which was awarded for merit in service, 
and his Vietnam Combat Service Certificate, indicating that 
he served in the Republic of Vietnam from July 1967 to July 
1968.  

The veteran's claim was previously denied because there was 
no indication in the veteran's claim file of any corroborated 
in-service stressors.  The evidence submitted since February 
2003 is new in that it had not previously been submitted and 
is not merely cumulative or redundant of previous evidence of 
record.  It is also material insofar as it raises a 
reasonable possibility of substantiating the veteran's claim 
for service connection for PTSD.  The March 2003 VA treatment 
record indicates that the veteran's stressors were related to 
being under mortar and rocket fire and seeing fellow soldiers 
"in bits and pieces" afterwards.  Further, the Vet Center 
treatment records from March 2004 and July 2005 indicate that 
in addition to daily mortar and rocket attacks, the veteran's 
duties included cleaning up the blood and body parts of 
fellow pilots and gunners, whom he was friends with, from the 
helicopters.  These records also indicate that the veteran's 
unit, the 1st Cavalry, served in Saigon, Bien Hoa, Ahn Khe, 
Chu Chi, and Hue in the Republic of Vietnam from July 1967 to 
July 1968.  Finally, the veteran indicated in captions to his 
in-service photographs that his unit was under constant 
mortar and rocket fire while being stationed in Phu Bai.  As 
such, this evidence relates to a previously unestablished 
fact necessary to substantiate his claim, namely more 
specific information regarding his in-service stressors.

The additional evidence being both new and material, the 
veteran's claim is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  To the extent that this claim is reopened, the 
Board finds that VA has complied with the Veterans Claims 
Assistance Act of 2000 and no further discussion is required.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for PTSD is reopened.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

The veteran was diagnosed with PTSD in October 2000, and both 
VA and Vet Center doctors have reported that the veteran's 
psychiatric problems are related to war exposure.   

To establish entitlement to service connection for PTSD a 
veteran must provide 1) medical evidence diagnosing PTSD; 2) 
a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and 3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).

This case turns on the second required element listed above, 
the occurrence of an in-service stressor.  The evidence 
required to establish the occurrence of an in-service 
stressor depends upon whether the veteran engaged in combat 
with the enemy. 

Under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), any 
veteran who engaged in combat during active service may 
submit satisfactory lay or other evidence as sufficient proof 
of service connection, despite the fact that there is no 
official record of the in-service stressor.  This 
presumption, however, does not warrant an automatic grant of 
service connection, but rather, eases the combat veteran's 
burden of demonstrating the occurrence of some in-service 
incident to which the current disability may be connected.  
See Caluza v. Brown, 7 Vet. App. 498 (1995).

The evidence fails to show that the veteran was awarded any 
medals or decorations for valor, combat experience, or combat 
injuries, and does not otherwise show that he had actual 
combat with the enemy.  Further, his DD-214 shows no 
certificates or awards denoting participation in combat.  The 
Board finds, therefore, that the combat presumption is not 
applicable to the veteran's claim, and corroborating evidence 
of the claimed events having actually occurred is required to 
support his claim.  See 38 U.S.C.A. § 1154(b); Doran v. 
Brown, 6 Vet. App. 283 (1994).

The veteran contends that his PTSD was caused by the 
following in-service stressors: 1) continual rocket and 
mortar attacks on his unit, particularly while in Phu Bai, 
between June 1967 and July1968; and 2) his duties as a 
helicopter maintenance man, which required him to clean up 
fellow soldiers' blood and flesh from the helicopters.  In 
order to verify these stressors, additional information from 
the veteran is necessary.   

Verification requires that the veteran provide, at a minimum, 
a stressor that can be documented, the location where the 
incident took place, the approximate date of the incident, 
and the unit of assignment at the time the stressful event 
occurred.   See M21-1MR, Part IV.ii.1.D.14.d.  The veteran's 
DD-214 and personnel records, which are already associated 
with the claims file, indicate that he served with the 15th 
T.C. Battalion, 1st Cavalry Division from July1967 to July 
1968, and that he participated on the Vietnam 
Counteroffensive Phase III and TET Counteroffensive 
campaigns.  Rocket and mortar attacks on his unit could be 
documented; however, the approximate dates of these attacks 
and the exact location of the unit at the time of the attacks 
is necessary for verification.  Additionally, the helicopter 
related deaths and injuries of fellow soldiers, which the 
veteran was allegedly responsible for cleaning up, could be 
documented; however, the veteran must provide the names of 
these soldiers and approximate dates of their injuries and/or 
deaths for verification.  Once the veteran has provided the 
necessary information, such verification should be pursued.

Finally, it appears that the veteran was treated at the 
Tallahassee Vet Center and/or Vet Center Group in Valdosta, 
Georgia, as early as November 2000.  These records, as well 
as any additional, recent VA treatment records, should be 
obtained on remand.
 
Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD 
from the following:  the Tallahassee Vet 
Center and/or Vet Center Group in 
Valdosta, Georgia, dated since November 
2000; the Jacksonville Vet Center, dated 
since July 2005; and the Lake City VA 
treatment facility, dated since December 
2005.

2.  Contact the veteran and request that 
he provide a more specific and detailed 
statement describing his alleged 
stressors, including, but not limited to 
1) the approximate dates (within a 60 
day window) of the mortar and rocket 
attacks on his unit and the exact 
location of the unit at the time of the 
attacks; and 2) names of the soldiers 
that died or were injured during 
helicopter missions, the remains of 
which the veteran was responsible for 
cleaning up, the approximate dates 
(within a 60 day window) of their 
injuries and/or deaths, and the location 
of his unit at the time.  He should be 
informed that specific dates, locations, 
circumstances, and names of those 
involved in the reported incidents would 
prove helpful in attempting to verify 
his stressors. 

3.  Thereafter, regardless of whether 
the veteran submits a more specific 
statement, the RO via the AMC should 
request that U.S. Army and Joint 
Services Records Research Center (JSRRC) 
provide any available information that 
might corroborate the veteran's alleged 
in-service stressors from his time 
served with the 15th T.C. Battalion, 1st 
Cavalry Division from July 1967 to July 
1968.

JSRRC should be provided with copies of 
the veteran's personnel records obtained 
showing service dates, duties, and units 
of assignment, as well as his PTSD 
Questionnaire received in October 2002, 
a copy of his VA treatment records from 
March 2003, copies of his Vet Center 
treatment records from September 2004 
and July 2005, and any additional 
relevant evidence associated with the 
claims folder as a result of this 
remand.

4.  When the development requested has 
been completed, review the evidence and 
conduct any additional development that 
logically flows from it. 

5.  Thereafter, readjudicate the 
veteran's claim on appeal.  If the claim 
remains denied, provide the veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


